DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ORLANDO MCCORMACK,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D15-2886

                            [August 16, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 12-16738 CF10A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

                        ON MOTION FOR REHEARING

MAY, J.

   We grant the State’s motion for rehearing. In its motion, the State
advised the court that the record submitted on appeal failed to include the
order denying the defendant’s motion under Florida Rule of Criminal
Procedure 3.800(b)(2), which addressed Williams v. State, 186 So. 3d 989
(Fla. 2016). In fact, the record included an affidavit attesting “there had
been no order addressing the 4-12-16 Motion to Correct Sentencing Error.”
This was the sole basis for our reversal.

   The State has now filed the order and the transcript from the hearing
on the Rule 3.800(b)(2) motion. We supplement the record with both,
withdraw our prior opinion, and affirm on all issues raised in the appeal.

   Affirmed.

TAYLOR and CIKLIN, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2